
	
		I
		111th CONGRESS
		1st Session
		H. R. 909
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Ms. Watson (for
			 herself, Mr. Serrano,
			 Mr. Nadler of New York,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Slaughter,
			 Ms. Kilpatrick of Michigan,
			 Ms. Shea-Porter,
			 Mr. Hare, Mr. Michaud, Mr.
			 Kucinich, Ms. Matsui,
			 Ms. Edwards of Maryland,
			 Mr. Carson of Indiana,
			 Ms. Clarke,
			 Mr. Towns,
			 Ms. Woolsey,
			 Mr. Butterfield,
			 Mr. Cummings,
			 Mr. Schiff,
			 Mr. Davis of Illinois,
			 Mr. Rush, and
			 Ms. Kaptur) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the State Department Basic Authorities Act of
		  1956 to provide for the establishment and maintenance of existing libraries and
		  resource centers at United States diplomatic and consular missions to provide
		  information about United States culture, society, and history, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Diplomacy Resource Centers Act of
			 2009.
		2.United States
			 public diplomacy
			(a)Establishment and
			 maintenance of librariesSection 1(b)(3) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2651a(b)(3)) is amended—
				(1)in subparagraph
			 (D), by striking and at the end;
				(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
				(3)by
			 adding at the end the following new subparagraph:
					
						(F)provide for the establishment of new and
				the maintenance of existing libraries and resource centers at or in connection
				with United States diplomatic and consular
				missions.
						.
				(b)Operation of
			 libraries
				(1)In
			 generalThe Secretary of State shall ensure that libraries and
			 resource centers established and maintained in accordance with subparagraph (F)
			 of section 1(b)(3) of the State Department Basic Authorities Act of 1956 (as
			 added by section 2(a)(3) of this Act) are open to the general public to the
			 greatest extent practicable, subject to policies and procedures established by
			 the Secretary to ensure the safety and security of United States diplomatic and
			 consular missions and of United States officers, employees, and personnel
			 posted at such missions at which such libraries are located.
				(2)Showings of
			 United States filmsTo the extent practicable, the Secretary of
			 State shall ensure that such libraries and resource centers schedule public
			 showings of United States films that showcase United States culture, society,
			 values, and history.
				(c)Advisory
			 Commission on Public DiplomacyNot later than one year after the date of
			 the enactment of this Act, the Advisory Commission on Public Diplomacy
			 (authorized under section 1334 of the Foreign Affairs Reform and Restructuring
			 Act of 1998 (22 U.S.C. 6553)) shall submit to the Committee on Foreign Affairs
			 of the House of Representatives and the Committee on Foreign Relations of the
			 Senate a report containing an evaluation of the functions and effectiveness of
			 the libraries and resource centers that are authorized under this Act.
			(d)Authorization of
			 appropriationsIn addition to amounts that are otherwise
			 authorized to be appropriated to the Department of State to carry out purposes
			 similar to those required under this Act, there are authorized to the Secretary
			 of State such sums as may be necessary to carry out this Act.
			
